Order entered August 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00547-CV

       IN RE STEVEN K. TOPLETZ AND HARPER BATES & CHAMPION LLP

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-002273-2019

                                           ORDER
       We LIFT the stay issued by this Court on May 9, 2019.

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relators’

petition for writ of mandamus. We ORDER the trial judge, the Honorable Andrea S. Thompson,

to vacate the portions of the May 1, 2019 order granting turnover relief requiring Steven K.

Topletz, Harper Bates & Champion LLP, and/or any other attorney representing Steven K.

Topletz to deposit IOLTA funds and attorney receivables into the trial court’s registry and file

certain documents with the trial court (with a copy to be served on The Suster Law Group,

PLLC). We further ORDER the trial judge to vacate the portions of the May 1, 2019 order

awarding attorneys’ fees to real party in interest Raygan Bryce Wadle, Independent

Administrator of the Estate of Lynda Carroll Willis, Deceased, Individually and on Behalf of

Lancaster Bluegrove L.P., and against relator Steven K. Topletz.

       We ORDER the trial judge to file with this Court, within fifteen (15) days of the
date of this order, a certified copy of an order issued in compliance with this order. Should the

trial judge fail to comply with this order, the writ will issue.



                                                        /s/        ADA BROWN
                                                                   JUSTICE